Name: Commission Regulation (EEC) No 546/90 of 2 March 1990 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/16 Official Journal of the European Communities 3 . 3 . 90 COMMISSION REGULATION (EEC) No 546/90 of 2 March 1990 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 2 273 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community as Community food aid, for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable m all Member States. Done at Brussels, 2 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p, 1 . O OJ No L 172, 21 . 6. 1989, p. 1 . ( 3) OJ No L 136, 26. 5 . 1987, p. 1 . (&lt;) OJ No L 204, 25. 7 . 1987, p. 1 . 3 . 3 . 90 Official Journal of the European Communities No L 56/17 ANNEX I LOT A 1 . Operation Nos 100 to 103/90 (')  Commission Decision of 3 . 3 . 1989 2. Programme : 1989 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (3) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2)(s)0 : see OJ No C 216, 14. 8 . 1987, p. 7 (under I.3.1 and I.3.2) 8 . Total quantity : 60 tonnes 9. Number of lots : one 10. Packaging and marking : 5 kg (")(') and OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.3) Supplementary markings on the packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 8 (under I.3.4) 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  15 . 4 . 1990 18 . Deadline for the supply : 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of invitation to tender, date of expiry of the period allowed for submission of tenders (4): 19 March 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 2. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment ; 15  29 . 4. 1990 ; (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, A 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles (telex : AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer 0 : refund applicable on 22. 2 . 1990, fixed by Commission Regulation (EEC) No 442/90 (OJ No L 46, 22. 2. 1990, p. 17) No L 56/ 18 Official Journal of the European Communities 3 . 3 . 90 LOTS B, C, D, E, and F 1 . Operation No (') : 125 to 129/90  Commission Decision of 1 . 3 . 1988 2. Programme : 1989 3. Recipient : People's Republic of China 4. Representative of the recipient (l0) (") : Ministry of Agriculture, CPIG Dairy Development Project Office, 1 1 Nong Zhan Guan, Nanli Beijing CN, People's Republic of China (telex 22233 MAGR CN) 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (^ Q : see OJ No C 216, 14. 8 . 1987, p. 7 (under I.3.1 and I.3.2) 8 . Total quantity : 2 213 tonnes 9. Number of lots : five (Lot B : 375 tonnes ; Lot C : 338 tonnes ; Lot D : 637 tonnes ; Lot E : 488 tonnes ; Lot F : 375 tonnes) 10 . Packaging and marking : 200 kilograms (u) (l3) and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1.3.3) Supplementary marking on packaging : 'ACTION No . . . + EEC DAIRY DEVELOPMENT FROJECT / 1990 UTILIZATION PROGRAMME / 14 CITIES / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / FOR RECOMBINATION' and OJ no C 216, 14. 8 . 1987, p . 8 (under I.3.4) 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : see note ('") 17. Period for making the goods available at the port of shipment, where the supply is awarded at the port of shipment stage :  Lot B  125/90 "J  Lot C  126/90 I 1  11 . 5. 1990  Lot D  127/90 J  Lot E  128/90 1 7 _ 18 . 5. 1990  Lot F  129/90 J 18 . Deadline for the supply :  Lots B and C : 15. 6. 1990  Lot D : 22. 6. 1990  Lots E and F 29. 6. 1990 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 19 . 3 . 1990, at 12 noon 21 . In the case of a second invitation to tenders (a) deadline for the submission of tenders : 2. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment, where the supply is awarded at the port of shipment stage :  Lots B, C, and D : 15  26. 5 . 1990  Lots E and F : 21  31 . 5 . 1990 c) deadline for the supply :  Lots B and C : 29. 6 . 1990  Lot D : 7.-7. 1990  Lots E and F : 14. 7. 1990 No L 56/ 193. 3. 90 Official Journal of the European Communities 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles (telex AGREC 22037 B or 25670 B) 25. Refund payable on request by the successful tenderer (*) : refund applicable on 22. 2. 1990, fixed by Commission Regulation (EEC) No 442/90 (OJ No L 46, 22. 2. 1990, p. 17) No L 56/20 Official Journal of the European Communities 3. 3 . 90 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. . (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEG) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25 . 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative , at the time of delivery, a health certifi ­ cate for each action number/shipping number. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. (8) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 1 6, NL-3000 KB Rotterdam. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of boxes belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary's forwarder. (') Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subpara ­ graph, of Regulation (EEC) No 2200/87 shall not apply. (I0) Commission delegate to be contacted by the successful tenderer : EEC Delegation, Ta Yuan Diplomatic Offices Building, Apartment No 2-6-1 , Liang Ma He Nan Lu 14, Beijing (tel . 532 44 43 ; telex 222690 ECDEL CN ; telefax 532 43 42). (") The successful tenderer must nominate a representative at the port of landing. He must so inform the undertaking responsible for checks referred to in Article 10 of Regulation (EEC) No 2200/87 and the China National Import and Export Inspection Corporation (CCIC), cable CHINSPECT, telex 210076 SACI CN. CCIC may be designated as representative by the successful tenderer. ( ,2) In 20-foot containers. The free holding period for containers must be at least 1 5 days. (13) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. 3 . 3 . 90 No L 56/21Official Journal of the European Communities ( l *\\ ' Operation No Quantities (in tonnes) Port of landing Destination/Address of the warehouse 125/90 375 Huangpu (Guangzhou) No 2 Dairy Plant, Panlonggang, Shahe 126/90 338 Mawei (Fuzhou) Kangle Dairy Plant, Wuliting Fuma Road 127/90 637 Shanghai The Warehouse of the Dairy Development Project, No 780 BeÃ ­zhai Road, Beixingjing 128/90 , 488 Xingang (Tianjin) Refrigeration Plant, Dairy Company Xingfudao Jiaokou, Hongxing Road, Hebei District 129/90 375 Dalian The Warehouse of the Dairy Development Project, No 141 Dongbei Road, Xigang No L 56/22 Official Journal of the European Communities 3 . 3 . 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Markings on the packaging Inscription sur l'emballage 1 Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 60 15 Prosalus BÃ ©nin Action n0 100/90 / Prosalus / 95520 / Tanguieta via Cotonou / Pour distribution gratuite 15 Prosalus BÃ ©nin Action n0 101 /90 / Prosalus / 95521 / Zagna ­ nado via Cotonou / Pour distribution gratuite 15 Prosalus Liberia Action No 102/90 / Prosalus / 95530 / Ganta via Monrovia / For free distribution 15 ICR Uganda Action No 103/90 / ICR / 94607 / Kampala via Mombasa / For free distribution